Citation Nr: 0810932	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  04-09 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
October 1985 and from January 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta Georgia.  In October 2006, the Board remanded the 
case to the RO via the Appeals Management Center (AMC) in 
order to conduct an additional VA examination.


FINDINGS OF FACT

The veteran's current back condition is not related to his 
active military service.


CONCLUSION OF LAW

The veteran's current back condition was not incurred during 
his active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board acknowledges that the veteran reported back pain 
before and during service.  A November 1983 service medical 
record notes low back pain for two weeks, which had started 
after basketball practice.  Several weeks prior, as the 
veteran asserts, he felt pain in his back after moving a 
refrigerator.  A clinician noted that X-rays showed slight 
narrowing of L5-S1, deemed not significant.  No examination 
was conducted upon separation in October 1985.  The veteran 
reported recurrent back pain in a 1989 quadrennial 
examination.  However, the examiner indicated that the spine 
and musculoskeletal systems were normal.  

Private post-service clinical evidence reflects treatment for 
recurrent low back pain beginning in the mid-1990s, and a 
significant portion of post-service medical records 
concerning low back pain are dated within the last few years.

The veteran underwent a VA examination in April 2004.  The VA 
examiner diagnosed the veteran with lumbosacral strain.  The 
VA examiner opined that there was no progression of disease 
because the X-rays were normal and did not show narrowing of 
L5-S1 as was the case with the November 1983 X-rays.  The VA 
examiner further opined that the veteran's recurrent back 
pain was not likely related to the 1983 incident in service.

Dr. Okoro of Southside Internal Medicine submitted an August 
2006 letter opining that it is possible that the veteran's 
back pain may have resulted from the 1983 injury in service.

Pursuant to the October 2006 Board remand, the veteran 
underwent a VA examination in May 2007.  The VA examiner 
reviewed the claims file including all previous medical 
opinions and records.  X-rays showed the L5-S1 disk space to 
be slightly narrower than L4-5.  However, as the VA examiner 
commented, it was still within normal limits.  The diagnosis 
was chronic lumbar strain.  The VA examiner opined that the 
chronic lumbar strain has been significant since 
approximately 1991.  Further, the VA examiner opined that the 
veteran's current back pain is not related to his active duty 
service.  This opinion is based on the rationale that the 
veteran's back pain promptly abated after the refrigerator 
incident in 1983 despite being aggravated by playing 
basketball a few weeks later.  The VA examiner notes that the 
veteran did not complain of back pain on a regular basis 
until ten years later.  Thus, the VA examiner concludes that 
the veteran's spine returned to normal after the mild trauma 
sustained in 1983.  The Board finds the May 2007 VA 
examiner's opinion to have high probative value because it is 
based on all of the medical evidence of record, and it is 
supported by a well-reasoned and detailed rationale.   Thus, 
the claim of service connection for a back condition must be 
denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in December 2001 of the information and evidence 
needed to substantiate and complete claims for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim and by conducting VA 
examinations.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims.

The Board acknowledges that the appellant was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection until March 2006.  
However, there is no prejudice to the appellant in proceeding 
with the issuance of a final decision despite VA's failure to 
provide more timely notice, as his claim for service 
connection is being denied.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for a low back disability 
is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


